             Case 1:20-cv-04695-LTS Document 18 Filed 06/22/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

Wells Fargo Bank, N.A.

v.

Bouchard Transportation Co. Inc., in personam:
M/V EVENING STAR, her engines, tackle, furniture,                      Case No.: 20-4685-LTS
apparel, appurtenances, etc., in rem;
BARGE B NO. 250,her engines, tackle, furniture,
apparel, appurtenances, etc., in rem,

         Defendants.
-------------------------------------------------------------------x

McAllister Towing of Connecticut, LLC
McAllister Towing of New York, LLC
McAllister Towing of Philadelphia, Inc.
Portland Tugboat LLC
McAllister Towing of Narragansett Bay, LLC
 d/b/a Providence Steamboat Company

        Intervening Plaintiffs,

        v.

Bouchard Transportation Co. Inc., in personam:
M/V EVENING STAR, her engines, tackle, furniture,
apparel, appurtenances, etc., in rem;
BARGE B NO. 250,her engines, tackle, furniture,
apparel, appurtenances, etc., in rem,

         Defendants.
-------------------------------------------------------------------x

                      ORDER GRANTING INTERVENING PLAINTIFFS’
                      UNOPPOSED/ EX PARTE MOTION TO INTERVENE
                      PURSUANT TO FED. R. CIV. P. 24(a)(2), FOR ISSUE
                     OF WARRANT OF ARREST OF TUG EVENING STAR
                            AND BARGE B. NO. 250, AND FOR
                     ALTERNATIVE SERVICE OF ARREST WARRANTS

        Upon the motion of intervening Plaintiffs McAllister Towing of Connecticut, LLC,

McAllister Towing of New York, LLC, McAllister Towing of Philadelphia, Inc., Portland
               Case 1:20-cv-04695-LTS Document 18 Filed 06/22/20 Page 2 of 3



Tugboat LLC and McAllister Towing of Narragansett Bay, LLC d/b/a Providence Steamboat

Company (collectively, “Intervening Plaintiffs”) for this Court to (1) order their intervention as

of right under Fed. R. Civ. P. 24(a)(2), providing for filing of their accompanying Verified

Intervening Complaint; (2) issue a warrant of arrest of the TUG EVENING STAR, in rem, and

of the BARGE B. No. 250, in rem (“Vessels”) pursuant to Federal Supplemental Admiralty and

Maritime Rule C; and (3) order alternative service due both to the U.S. Marshal’s unavailability

and because, of the Vessel has been, or soon will be arrested and is presently, or soon will be in

the hands of National Maritime Services, Inc. (“NMS”) as Substitute Custodian, and any

opposition or briefing or argument hereto, this Court hereby GRANTS the motion, and ORDERS

as follows:

          1.      Intervening Plaintiffs shall have leave to intervene in this action;

          2.      Their Intervening Complaint, filed with their motion, shall be docketed in this

action;

          3.      The Clerk shall issue the Warrant of Arrest for the TUG EVENING STAR, in

rem, and BARGE B. No. 250, in rem; and

          4.      Considering that the Vessels are currently arrested and NMS is currently serving

as the substitute custodian, the Warrants for Arrest are effectively served on the Vessels when

issued by the Clerk and posted on the Court’s docket (and thereby served by NEF to counsel of

each party in this action).

          5.      The Vessels may be released from seizure without further Order of this Court if

the United States Marshals Service receives written authorization from the attorney who

requested the seizure, and that such attorney advises that s/he has conferred with all counsel

representing all of the parties to the litigation and they consent to the release, if the attorney files



                                                   -2-
          Case 1:20-cv-04695-LTS Document 18 Filed 06/22/20 Page 3 of 3



the consent and the Court has not entered an Order to the contrary.

       SO ORDERED.

Dated: New York, New York.

       _________________, 2020.


                                     ___________________________________
                                     UNITED STATES DISTRICT / MAGISTRATE JUDGE




                                              -3-
